Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 23, 2019

                                      No. 04-19-00796-CV

                                       Jane G. GARCIA,
                                           Appellant

                                                v.

                                    Daniel Muniz GARCIA,
                                           Appellee

                   From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2017FLB001496-C3
                         Honorable Victor Villarreal, Judge Presiding


                                         ORDER
       On November 12, 2019, appellant filed her notice of appeal and motion for extension of
time to file her notice of appeal. She also filed her Notice of Filing of Declaration of Indigency
and attached supporting documentation. The clerk’s record was then filed on December 19,
2019. The clerk’s record reflects that (1) the trial court signed the final decree of divorce on
August 13, 2019; (2) appellant timely filed a motion to modify the trial court’s judgment and/or a
motion for new trial on September 10, 2019; and (3) appellant filed her notice of appeal and
motion for extension of time to file her notice of appeal on November 12, 2019. We GRANT her
motion for extension of time to file her notice of appeal. We further GRANT her request to
proceed without payment of costs pursuant to Texas Rule of Appellate Procedure 20.1. See TEX.
R. APP. P. 20.1.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2019.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court